Citation Nr: 0023611	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  98-09 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increased evaluation for anxiety neurosis 
with depression, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran retired from the Air Force in December 1970 after 
more than 20 years of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in St. 
Louis.  A review of the evidence of record discloses that by 
rating decision dated in August 1998, the longstanding 
10 percent for the veteran's anxiety neurosis was increased 
to 30 percent disabling, effective April 24, 1997.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a veteran has filed a notice of 
disagreement as to the assignment of a disability evaluation, 
a subsequent rating decision awarding a higher rating, but 
less than the maximum available benefit, does not abrogate 
the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim for an increased rating has been developed. 

2.  The veteran's service-connected anxiety disorder is not 
shown to be productive of more than occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The schedular criteria for entitlement to a disability rating 
in excess of 30 percent for generalized anxiety disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for 
Veterans Appeals (Court) has held that a mere allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for a higher 
disability rating.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for a higher disability rating is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).

Pursuant to a May 1971 rating decision, the veteran was 
initially granted service connection for anxiety neurosis and 
assigned a 10 percent disability rating from January 1, 1971.  
This 10 percent disability rating remained in effect until 
the RO in an August 1998 rating decision increased the 
disability rating to 30 percent, effective April 24, 1997.

Under the laws administered by VA, disability evaluations are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  The 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.


Factual Background.

The medical evidence of record includes the report of a 
September 1997 VA psychiatric examination.  Complaints 
included a lack of sleep, difficulty with concentration, 
irritability, occasional crying spells, fleeting thoughts of 
suicide, frustration, and depression.  The veteran reported 
that he had been seeing mental health providers for the past 
nine years at the VA Medical Center at Poplar Bluff.

The veteran had been married to his current wife since 1986.  
He stated that he generally spent his day sitting in the 
house, or walking about in his yard.  He complained that 
because of his back problems he could not work in his shop or 
in the yard as he wanted.  He also reported that he could not 
play golf or participate in martial arts as he once did.  He 
stated no friends came to visit him or his wife and he added 
his wife suffered from chronic obstructive pulmonary disease.  
He stopped going to church 10 years previously as it was 
uncomfortable for him to sit in the pew for any length of 
time.  He went to the Post Office to pick up his mail and 
read a newspaper on a daily basis.  He reported that his 
oldest son would visit him on occasion, or he and his wife 
would go visit the son.

His last employment was when he was self-employed as a 
locksmith.  He reported that he operated a locksmith shop for 
about three years, but closed it in 1995 because he could not 
stoop or bend because of back problems.

At the time of the evaluation he was described as clean and 
neatly groomed.  Speech was clear and discernible.  He was 
cooperative and agreeable.  Mood and affect were generally 
appropriate.  A mini-mental status examination was 
administered and he scored a 29 out of a possible 30.  He was 
properly oriented.  He had no difficulty with immediate 
recall, but on a delayed recall task could only remember 2 
out of 3 words he had been asked to recall.  He had no 
difficulty with serial 7's or with the spelling of the word 
"world" backward correctly.  He also had no difficulty with 
the language portion of the examination.  The examiner noted 
that the veteran became tearful when he could not recall the 
third word of the recall test.  The veteran stated that he 
found this disturbing since he used to have a very good 
memory.  No abnormal mental trends involving delusions or 
hallucinations were present.  He denied any present thoughts 
of homicide or suicide.  He also denied any alcohol or drug 
problems.

The Axis I diagnosis was a dysthymic disorder.  The global 
assessment of functioning (GAF) score was 55.  The examiner 
stated the veteran appeared to have a chronic depression that 
was causing him problems with concentration, irritability, 
and low self-esteem.  Many of his problems also seemed to be 
related to his physical health difficulties, primarily his 
bad back.  The veteran apparently was used to being very 
active, but could not participate in activities he once 
enjoyed because of his back.  Continued medical psychiatric 
intervention was indicated, as was supportive psychotherapy.  
It was stated the veteran should also be encouraged to take 
part in some formal social activity on a regular basis.

Additional medical evidence includes the report of a VA 
psychiatric examination accorded the veteran in September 
1998.  The examiner reviewed the claims file.  The veteran's 
chief complaint was "I have plain nerve condition."  He 
stated he was experiencing "panic attacks" and he reported 
that therapy had helped.  He also continued to be concerned 
about his inability to do things.  It was noted he was 
currently receiving outpatient psychiatric services, 
including outpatient psychotherapy at Cape Giradeau, 
Missouri.  He was still married.  It was indicated he had six 
children and felt close to his family.  However, he reported 
he did not have any friends.  He explained that he was not 
antisocial but had problems of his own and did not want to 
listen to someone else discuss his or her problems.

On mental status examination he was described as well 
developed and well nourished.  He appeared slightly younger 
than his stated age of 70.  He appeared neat and clean.  He 
was cooperative and maintained good eye contact.  A normal 
range of psychomotor behavior was exhibited.  He had a polite 
and pleasant attitude.  At times a mild tremor was noted on 
the hands.  Affect was mildly anxious.  It was noted that he 
rubbed his hands.  He smiled frequently, but at times this 
was not pertinent to the subject.  Speech was increased in 
volume, it was coherent, and it was clear.  He denied any 
current active, suicidal or homicidal ideation.  He admitted 
to hearing voices calling his name.  He denied any delusions 
or other paranoid thoughts.  He stated that he double-checked 
several things out of habit, including the door being locked.

He was alert and properly oriented.  He was able to register 
three objects on the first try and recalled none after five 
minutes.  He was not able to count the Presidents in backward 
order.  He performed serial 7's very slowly and with 
difficulty.  Attention and concentration were mildly to 
moderately compromised.  Insight seemed to be fair and 
judgment was considered grossly intact at present. 

The Axis I diagnosis was generalized anxiety disorder.  Panic 
disorder was to be ruled out.  PTSD was also to be ruled out, 
but the examiner doubted its presence.  A GAF score was 
estimated to be between 70 and 75.  The examiner noted the 
veteran definitely had anxiety disorder with a slim 
possibility of PTSD.  The veteran reportedly appeared to have 
some symptoms of PTSD, but did not meet the full criteria 
warranting the diagnosis.

Reports of VA psychiatric outpatient visits include the 
report of a visit in October 1998 at which time the veteran 
complained of intrusive thoughts and problems with panic 
attacks in the evening.  He also stated that his memory 
impairment caused him to get frustrated.  He also reported a 
lack of motivation in accomplishing tasks.  The pertinent 
diagnosis was anxiety disorder.

At the time of a February 1999 visit, he reported having had 
a difficult time adjusting from Adapin to Serax, but after a 
couple of weeks, he was able to notice a benefit.  He stated 
that he noticed if he tried to do anything of a tedious 
nature, his hands would tremble and this discouraged him from 
working in his shop.  On examination he was described as 
alert and oriented.  He was well groomed.  He obviously had 
problems with paucity of speech.  He also had difficulty with 
recall.  The pertinent diagnosis was anxiety disorder.

The medical evidence also includes the report of a VA 
psychiatric examination accorded the veteran in February 
2000.  The examination was conducted by the same examiner who 
evaluated the veteran in September 1998 and his report is 
referred to above.  Current symptoms included continuing 
difficulty in sleeping.  The veteran described his own 
concentration as "very shallow."  His main concern during 
current examination was a lack of motivation to do almost 
anything.  He admitted to feeling depressed "just about every 
day" to some extent.  He also admitted to feelings of 
hopelessness and worthlessness.  He did not think about dying 
or killing himself, but he kept thinking about something 
better having to happen for him.  He had not worked for the 
past 10 years.  He stated that he stopped working as a 
locksmith because he could not concentrate while holding 
small objects.

On examination he appeared his chronological age of 71 or 
slightly younger.  He was clean and appropriately dressed.  
He was cooperative and maintained minimal eye contact.  He 
was preoccupied and the examiner had to gain his attention 
frequently during the session.  Affect was mildly to 
moderately depressed.  Speech was clear, coherent, logical, 
goal directed, and normal in cadence.  The veteran denied 
homicidal or suicidal ideation, stating he was "too coward."  

He was alert and properly oriented.  However, he did not 
remember the examiner from the September 1998 examination.  
He was able to register 3 objects on the first trial and 
recalled 1 after 5 minutes.  He did not remember the contents 
of his meal for supper the day before.  However, he was able 
to remember the contents of his lunch the previous day.  He 
had great difficulty in performing serial 7's.  Attention and 
concentration were moderately to severely compromised.  
Intellect seemed average by the interview process.  Insight 
seemed fair.  Judgment was considered grossly intact.

The Axis I diagnoses were:  Anxiety disorder, by history; and 
dysthymic disorder.  The current GAF score was estimated to 
be between 55 and 65.

Additional evidence consists of variously dated written 
statements from the veteran in which he contends that his 
service-connected generalized anxiety disorder is more severe 
than the current 30 percent rating reflects.

The veteran's disability is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9400, which provides that a 30 percent 
disability rating is for assignment when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating is for assignment for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  Gross impairment 
in thought processes or communications; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.

After a review of all of the evidence of record in 
conjunction with the application of the relevant laws and 
regulations, the Board concludes that a disability rating in 
excess of 30 percent for the veteran's generalized anxiety 
disorder with depression is not warranted.  The relevant 
medical evidence reveals that the veteran's GAF scores have 
been scored at 55 and higher.  According to the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV), a GAF of 61-70 indicates "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  The DSM-IV also states that a GAF of 51-60 
indicates "[m]oderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers)."  The 
Board acknowledges that the medical evidence shows that the 
veteran displays some symptomatology listed under the 
criteria for a 50 percent disability rating, specifically, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective social relationships.  
However, the Board also finds that the medical evidence fails 
to demonstrate that the veteran currently suffers from most 
of the remaining criteria applicable for a 50 percent 
disability, namely, difficulty with speech, difficulty in 
understanding complex commands, impaired judgment, or 
impaired abstract thinking.  Indeed, although the veteran's 
psychiatric disability remains symptomatic and productive of 
some social and industrial impairment, the relevant medical 
evidence indicates that the disorder has been relatively 
stable and he appears generally to be functioning fairly 
well.  The veteran expressed concern about a complete lack of 
motivation at the time of the most recent psychiatric 
examination of record, but affect was only mildly to 
moderately depressed, speech was clear, coherent, logical, 
goal directed, and normal in cadence, he was alert, he was 
properly oriented, insight was fair, and judgment was 
considered to be grossly intact.  Accordingly, the Board 
concludes that the veteran's psychiatric symptomatology more 
closely approximates the criteria listed for the 30 percent 
disability rating under Code 9400.  The Board notes that the 
30 percent rating currently in effect takes into account 
social and industrial impairment; the question is one of 
degree.  Here the psychiatric examinations and reports of VA 
outpatient visits in recent years have revealed clinical 
findings and GAF scores that are not consistent with more 
than moderate impairment and the examinations have shown that 
the veteran fails to meet most of the criteria for a 50 
percent rating at this time.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for a rating in 
excess of 30 percent for the veteran's anxiety disorder must 
be denied.

Finally, the Board finds, as has the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (1999).  In this regard, the Board has 
considered the history of the veteran's disability, the 
current clinical manifestations, and the effect the 
disability may have on the earning capacity of the veteran 
under 38 C.F.R. §§ 4.1 and 4.2, and finds that there has been 
no showing by the veteran that his generalized anxiety 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

A disability rating in excess of 30 percent for a generalized 
anxiety disorder with depression is denied.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

 

